United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1252
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                Adam Lee Facundo,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                           Submitted: October 27, 2020
                             Filed: October 30, 2020
                                  [Unpublished]
                                 ____________

Before COLLOTON, KELLY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Adam Facundo appeals the sentence imposed by the district court1 after he
pleaded guilty to a drug offense. His counsel has moved for leave to withdraw, and

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence was unreasonable.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence, as the court properly considered the factors
listed in 18 U.S.C. § 3553(a) and did not err in weighing the relevant factors. See
United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (substantive
reasonableness is reviewed for abuse of discretion); see also United States v.
Callaway, 762 F.3d 754, 760 (8th Cir. 2014).

      We also have independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                        -2-